                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION

 AARON LEMASTER TATE,             )
                                  )                CASE NO.: 1:18-CV-00186-MR-DSC
                      Plaintiff,  )
                                  )
 v.                               )
                                  )
 MARK STEVEN GRAYSON, JR. AND )                                    ORDER
 DIEBOLD NIXDORF INCORPORATED,    )
                                  )
                      Defendants. )
                                  )
                                  )
                                  )


       THIS MATTER comes before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Ryan T. Winkler]” (document #14). For the reasons stated therein, the Motion is

granted.


       SO ORDERED.
                                 Signed: November 16, 2018




                                               1
